Moktom, J.
When a statute fixes a limitation of time within which a particular act may or may not be done, if the time limited exceeds a week, Sunday is included in the computation ; but if it is less than a week, Sunday is excluded. This is the established rule of interpretation in this state. Alderman v. Phelps, 15 Mass. 225. Thayer v. Felt, 4 Pick. 354. Penniman v. Cole, 8 Met. 496. McIniffe v. Wheelock, 1 Gray, 600. Hannum v. Tourtellott, 10 Allen, 494.
The St. of 1861, c. 112, provides that “whenever the notice permitted by the thirteenth section of the one hundred and twenty-fourth chapter of the General Statutes shall be served by leaving a copy thereof at the last and usual place of abode of the plaintiff or creditor, bis agent or attorney, not less than twenty-four hours shall be allowed before the time appointed for the examination.”
As there is nothing in the statute to indicate a different intention of the Legislature, it falls within the general rule above stated, and, in the computation of the twenty-four hours to be allowed to the creditor, Sunday is to be excluded. It follows that the notice in this case was insufficient.

Exceptions overruled.